Appeal by the defendant from a judgment of the County Court, Nassau County (Collins, J.), rendered March 29, 1983, convicting her of murder in the second degree (two counts), conspiracy in the second degree, burglary in the second degree, and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
*122Ordered that the judgment is affirmed.
Our review of the record reveals that independent evidence was introduced at trial which corroborated the accomplice’s testimony so as to fairly and reasonably connect the defendant to the commission of the crimes charged (see, CPL 60.22 [1]; People v Moses, 63 NY2d 299, 306; People v Hudson, 51 NY2d 233, 238-239; People v Daniels, 37 NY2d 624, 630).
Further, upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Lawrence, Fiber and Spatt, JJ., concur.